Citation Nr: 1627399	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  11-06 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied and final claim for specially adapted hosing.

2. Entitlement to specially adapted housing.

3. Entitlement to special monthly compensation based on housebound criteria.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2015, the Veteran testified before the undersigned Veterans Law Judge at a hearing held via live videoconference.  A transcript of that hearing has been prepared and is associated with the Veteran's electronic claims file.  

The issue of entitlement to special monthly compensation based on housebound criteria is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Evidence associated with the claims file since the initial denial of entitlement to specially adapted housing includes evidence that relates to an unestablished fact necessary to substantiate the claim, and that is not cumulative or redundant of evidence previously of record.   

2. The Veteran's service-connected disabilities have resulted in permanent and total disability that is due to the loss or loss of use of one or both lower extremities so as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.


CONCLUSIONS OF LAW

1. New and material evidence has been submitted sufficient to reopen the previously denied and final claim for specially adapted housing.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2. The criteria for entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing have been met.  38 U.S.C.A. §§ 2101, 5107(b) (West 2014); 38 C.F.R. § 3.809 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   Given the positive outcome of the below decision, a discussion of the duty to notify and assist is not necessary at this time.

II. 
 New and Material Evidence

In the instant matter, the Veteran is seeking to reopen a claim for a certificate of eligibility for assistance in acquiring specially adapted housing.  

If a claim was previously denied by a RO or Board decision, and that RO or Board decision became final, then the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 38 C.F.R. § 3.156 (2015).  Even if the RO (in a rating decision, statement of the case, or supplemental statement of the case) has already determined that new and material evidence has been submitted, in the appeal, a new and material evidence analysis must still be completed by the Board.  The requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014).  The Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue.  Butler v. Brown, 4 Vet. App. 167, 171 (1996).  

Under 38 C.F.R. § 3.104(a), a decision of the rating agency shall be final and binding . . . as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C.A. § 5104.  An unappealed decision by the RO is final one year from the date notification of the determination is mailed to the claimant.  38 C.F.R. §§ 20.302, 20.1103 (2015).  

In general terms, "new" evidence is evidence that was not of record at the time that the prior final RO or Board decision was issued.  "Material" evidence is evidence that addresses the element(s) of service connection that were deficient (and therefore the basis of denial) in the prior final RO or Board decision.  See 38 C.F.R. § 3.156(a) (2015).  The United States Court of Appeals for the Federal Circuit (Federal Court) has indicated that evidence may be considered new and material if it contributes, "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 115 F. 3d. 1356, 1363 (Fed. Cir. 1998).  

In February 2006, the RO denied entitlement to specially adapted housing because evidence of a qualifying disability could not be found.  In November 2007, the RO granted service connection for a left below the knee amputation.  In September 2008, the RO again denied specially adapted housing because, although he had been granted service connection for the anatomical loss of the left lower extremity, the evidence of record did not show that the service-connected condition of his right lower extremity was so severe as to result in the loss of use of that extremity.  The Veteran did not appeal that decision, and it subsequently became final.

In January 2010, the Veteran sought to reopen his previously denied claim for specially adapted housing.  The RO de facto reopened that claim and afforded the Veteran a new VA examination in January 2011, which noted that he was required to use a motorized wheel chair in and out of the home.  A subsequent VA examination conducted in June 2016 noted that he is required to use a scooter constantly for locomotion and that in 2011 he was required to have surgery for the placement of a nerve stimulator due to, among other things, chronic neuropathy pain in both legs.  In August 2015, the Veteran testified before the undersigned Veterans Law Judge, in which he asserted that he experiences severe burning in his right leg due to peripheral neuropathy, to the point where he is unable to wear a shoe.  He also reported a number of falls due to his pain in both legs while attempting to use his prosthetic.  

Upon review, the Board finds that new and material evidence has been received to reopen the previously denied and final claim.  The evidence cited above is "new" in that it was not associated with the claims file at any time prior to the most recent rating decision and was not considered when the RO previously denied the Veteran's claim in 2008.  The Board is also satisfied that evidence is "material."  Specifically, it includes evidence pertaining to the severity of the Veteran's peripheral neuropathy of the right lower extremity; at the last prior denial such evidence did not exist.

Accordingly, the Board finds that the claim for a certificate of eligibility for assistance in acquiring specially adapted housing is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III. Specially Adapted Housing

For a certificate of eligibility for assistance in acquiring specially adapted housing, the evidence must establish permanent and total service-connected disability due to: (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; or (2) blindness in both eyes, having only light perception, plus the loss of use of one lower extremity; or (3) the loss, or loss of use, of one lower extremity together with the residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; or (4) the loss, or loss of use, of one lower extremity together with the loss, or loss of use, one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; or (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 38 U.S.C.A. § 2101(a) (West 2014); 38 C.F.R. § 3.809(b) (2015). 

The term "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. 38 C.F.R. § 3.809(d) (2015).

The Veteran is currently service-connected for posttraumatic stress disorder (PTSD), at 100 percent disabling; left below the knee amputation associated with diabetes mellitus, at 40 percent disabling; anal sphincter hypotonia associated with diabetes mellitus, at 30 percent disabling; tachycardia with grade I diastolic dysfunction associated with diabetes mellitus, at 30 percent disabling; diabetic nephropathy with hypertension associated with diabetes mellitus, at 30 percent disabling; diabetes mellitus, type II, with impotency associated with herbicide exposure, at 20 percent disabling; left lower extremity peripheral neuropathy associated with diabetes mellitus, at 10 percent disabling; and right lower extremity peripheral neuropathy associated with diabetes mellitus, at 10 percent disabling.  The Veteran has a combined 100 percent disability rating from November 4, 1999.  He is entitled to special monthly compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) from March 14, 2001, due to loss of a creative organ; and from March 23, 2007, sue to anatomical loss of one foot.  He is also entitled to special monthly compensation under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) from April 2, 2003.  

Under these circumstances, the Veteran is permanently and totally disabled.  He asserts that his combined disabilities result in the loss, or loss of use, of both lower extremities so as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  

As discussed above, the Veteran was afforded a VA examination in February 2011, which documented that he is required to use a scooter in the home, and a motorized wheelchair when he is outside the home.  Any individual locomotion in the home requires the use of a cane.  He also requires an elevator in his home.  His June 2016 VA examination also noted required use of a wheelchair, as well as a nerve stimulator to control neuropathy pain in both legs.  The Veteran has testified to neuropathy pain so severe that he is unable to wear a shoe on his right foot.  He also asserts that his neuropathy pain has resulted in multiple falls when he attempts to use his prosthesis on his left leg. Here, the Board notes that the Veteran is competent to report observable symptomatology of an injury or illness, such as pain.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).      

After reviewing all the evidence of record and resolving any doubt in favor of the Veteran, the Board finds that the Veteran's service-connected disabilities manifest in the loss of use of one or both lower extremities so as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  The record clearly reflects that he must use an assistive device when ambulating with a left leg prosthesis, at minimum a cane, but generally a scooter or wheelchair for locomotion; pain in both legs due to neuropathy is a significant factor.  38 C.F.R. §§ 3.102, 3.809 (2015).  Therefore, entitlement to a certificate for assistance in acquiring specially adapted housing is granted.


ORDER

New and material evidence having been received, the petition to reopen the claim for a certificate of eligibility for assistance in acquiring specially adapted housing is granted.  

Entitlement to specially adapted housing is granted.


REMAND

The Court of Appeals for Veterans Claims (Court) has held that the filing of a Notice of Disagreement initiates the appeal process, and that the failure of the RO to issue a Statement of the Case is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238, 239-41 (1999).  Thus, the Board finds that a remand is necessary for the AOJ to issue a statement of the case.  Id.  

In September 2009, the RO issued a rating decision in which it denied entitlement to special monthly compensation based on aid and attendance/housebound criteria.  On October 21, 2009, the Veteran submitted a Notice of Disagreement with that denial.  To date, the RO has not issued a Statement of the Case with regard to that claim, and a careful review of the record has not revealed any indication by the Veteran that he wished to withdraw that claim.  

Accordingly, the case is REMANDED for the following action:

Furnish a statement of the case to the Veteran addressing the issue of special monthly compensation based on aid and attendance/housebound criteria.
The Veteran must be advised of the time limit in which he may file a substantive appeal.  Then, only if the appeal is timely perfected, should those issues be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


